Citation Nr: 1528996	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  13-24 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by hyperlipidemia.

2.  Entitlement to service connection for traumatic brain injury/concussion residuals.

3.  Entitlement to service connection for an upper-respiratory disorder, claimed as rhinitis.

4.  Entitlement to service connection for a sinus disorder, claimed as sinusitis.

5.  Entitlement to service connection for a disability manifested by chest pain.

6.  Entitlement to service connection for a lung disorder, claimed as chronic obstructive pulmonary disease (COPD).

7.  Entitlement to service connection for an upper-gastrointestinal (GI) disorder, claimed as gastroesophageal reflux disease (GERD).

8.  Entitlement to service connection for a lower-GI disorder, claimed as irritable bowel syndrome (IBS).

9.  Entitlement to service connection for hemorrhoids.

10.  Entitlement to service connection for a right upper extremity neurological disorder, claimed as carpal tunnel syndrome (CTS).

11.  Entitlement to service connection for a left upper extremity neurological disorder, claimed as CTS.

12.  Entitlement to service connection for a skin disorder of the groin, claimed as jock itch (tinea cruris).

13.  Entitlement to service connection for a right elbow disorder.

14.  Entitlement to service connection for a left elbow disorder.

15.  Entitlement to service connection for a right hip disorder, claimed as right trochanteric bursitis.

16.  Entitlement to service connection for a left hip disorder, claimed as left trochanteric bursitis.

17.  Entitlement to a compensable rating for bilateral plantar fasciitis with pes planus for the period prior to October 8, 2013. 

18.  Entitlement to a rating in excess of 50 percent for bilateral plantar fasciitis with pes planus since October 8, 2013. 

19.  Entitlement to a compensable rating for right Achilles calcaneal tendonitis. 

20.  Entitlement to a compensable rating for left Achilles calcaneal tendonitis. 

21.  Entitlement to a compensable rating for right patellofemoral syndrome for the period prior to October 8, 2013. 

22.  Entitlement to a rating in excess of 10 percent for right patellofemoral syndrome since October 8, 2013. 

23.  Entitlement to a compensable rating for left patellofemoral syndrome for the period prior to October 8, 2013. 

24.  Entitlement to a rating in excess of 10 percent for left patellofemoral syndrome since October 8, 2013. 

25.  Entitlement to a rating in excess of 10 percent for a right shoulder disorder for the period since October 8, 2013.

26.  Entitlement to a rating in excess of 10 percent for a left shoulder disorder for the period since October 8, 2013.

27.  Entitlement to a rating for a combined shoulder disorder in excess of 10 percent for the period prior to October 8, 2013, to include entitlement to separate compensable ratings for each shoulder.  

28.  Entitlement to a rating for major depressive disorder in excess of 50 percent. 

29.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 8, 2013.


REPRESENTATION

Appellant represented by: North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from May to September 1984, and active duty service from September 2006 to December 2009.  

The issue of TDIU entitlement prior to October 8, 2013, is addressed in the REMAND below, and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  The Veteran has a laboratory result of hyperlipidemia.

2.  The Veteran did not sustain a traumatic brain injury in service, and no current claimed residuals of a traumatic brain injury are related to service.  

3.  The Veteran does not have current chronic rhinitis, sinusitis, or other current chronic upper-respiratory or sinus disorder. 

4.  There is no current chronic disability manifested by chest pain.  

5.  There is no current chronic lung disorder.  

6.  There is no current chronic upper-GI disorder.  

7.  The Veteran does not have inflammatory bowel syndrome; there is no current chronic lower-GI disorder.  

8.  There is no current chronic disability of hemorrhoids.  

9.  There is no current chronic disability of right or left CTS.  

10.  There is no current chronic skin disorder of the groin.  

11.  There is no current chronic disability of the right or left elbow.  

12.  There is no current chronic disability of the right or left hip. 

13.  Prior to October 8, 2013, bilateral plantar fasciitis with pes planus was manifested by moderate foot injury of each foot; since October 8, 2013, bilateral plantar fasciitis with pes planus has been manifested by pronounced bilateral flat foot. 

14.  Right Achilles calcaneal tendonitis is not manifested by ankylosis or limitation of motion to a moderate or marked degree. 

15.  Left Achilles calcaneal tendonitis is not manifested by ankylosis or limitation of motion to a moderate or marked degree. 

16.  Prior to October 8, 2013, right and left knee disabilities were each manifested by painful motion that is otherwise noncompensable under the criteria for limited motion, but with no lateral instability, lateral subluxation, or meniscal involvement; since October 8, 2013, a right knee disability has been manifested by arthritis shown by X-ray with painful motion, but with no lateral instability, lateral subluxation, or meniscal involvement.

17.  Prior to October 8, 2013, the right shoulder disability was manifested by arthritis with painful motion that was not limited to a compensable degree; since October 8, 2013, the right shoulder disability has been manifested by limited flexion that approximates shoulder height.

18.  Prior to October 8, 2013, the left shoulder disorder was manifested by arthritis with painful motion that was not limited to a compensable degree; since October 8, 2013, the left shoulder disability has been manifested by limited flexion that exceeds shoulder height.

19.  Prior to October 29, 2013, a psychiatric disability was manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood; since October 29, 2013, a psychiatric disability has been manifested by occupational and social impairment with occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for hyperlipidemia lacks legal merit.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Traumatic brain injury/concussion residuals were not incurred in service and are not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).

3.  A chronic upper-respiratory disorder, claimed as rhinitis, was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  A chronic sinus disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5.  A chronic disability manifested by chest pain was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

6.  A chronic lung disorder, claimed as COPD, was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).

7.  A chronic upper-GI disorder, claimed as GERD, was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2014).

8.  A chronic lower-GI disorder, claimed as IBS, was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).  

9.  Hemorrhoids were not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

10.  A chronic right upper extremity neurological disorder, claimed as CTS, was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

11.  A chronic left upper extremity neurological disorder, claimed as CTS, was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

12.  A chronic skin disorder of the groin, claimed as jock itch, was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

13.  A chronic right elbow disorder was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2014). 

14.  A chronic left elbow disorder was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2014). 

15.  A chronic right hip disorder, claimed as trochanteric bursitis, was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2014). 

16.  A chronic left hip disorder, claimed as trochanteric bursitis, was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2014). 

17.  Prior to October 8, 2013, the criteria for a separate 20 percent rating, but no more, for right plantar fasciitis with pes planus (in place of the combined rating) were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5284 (2014).

18.  Prior to October 8, 2013, the criteria for a separate 20 percent rating, but no more, for left plantar fasciitis with pes planus (in place of the combined rating) were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5284 (2014).

19.  Since October 8, 2013, the criteria for a rating in excess of 50 percent for bilateral plantar fasciitis with pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5276 (2014).

20.  The criteria for a compensable rating for right Achilles calcaneal tendonitis have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5270, 5271 (2014).

21.  The criteria for a compensable rating for left Achilles calcaneal tendonitis have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5270, 5271 (2014).

22.  Prior to October 8, 2013, the criteria for a 10 percent rating, but no more, for right patellofemoral syndrome were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261 (2014).

23.  Since October 8, 2013, the criteria for a rating in excess of 10 percent for right patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5260, 5261 (2014).

24.  Prior to October 8, 2013, the criteria for a 10 percent rating, but no more, for left patellofemoral syndrome were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261 (2014).

25.  Since October 8, 2013, the criteria for a rating in excess of 10 percent for left patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5060, 5061 (2014).

26.  Prior to October 8, 2013, the criteria for a separate rating of 10 percent, but no more, for a right shoulder disability (in place of the combined rating) were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5003 (2014).

27.  Since October 8, 2013 the criteria for a rating of 20 percent, but no more, for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.126, 4.71a, DC 5201 (2014).

28.  Prior to October 8, 2013, the criteria for a rating of 10 percent, but no more, for a left shoulder disorder (in place of the combined rating) were met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5003 (2014).

29.  Since October 8, 2013, the criteria for a rating in excess of 10 percent for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.126, 4.71a, DC 5201 (2014).

30.  Prior to October 29, 2013, the criteria for a rating of 70 percent, but no more, for major depressive disorder were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.126, 4.130, DC 9434 (2014).

31.  Since October 29, 2013, the criteria for a rating in excess of 50 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.126, 4.130, DC 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Proving service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war or after December 31, 1946, certain chronic diseases, such as peptic ulcers and coronary artery disease, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was noted during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

The term "objective indications of chronic disability" includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(3).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: Fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, menstrual disorders.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b).  

A qualifying chronic disability is defined as a chronic disability resulting from any of the following (or any combination of the following): An undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: Chronic fatigue syndrome; Fibromyalgia; Functional gastrointestinal disorders (excluding structural gastrointestinal diseases); Any diagnosed illness that the VA Secretary determines to warrant a presumption of service-connection; or Any other illness that the VA Secretary determines to meet the following criteria for a medically unexplained chronic multisymptom illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability shall be considered service connected for purposes of all laws of the United States.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(4).  

Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 76 Fed. Reg. 81,834 (2011).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

Compensation shall not be paid if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

Hyperlipidemia

The Veteran is seeking service connection for hyperlipidemia.  He did not specify hyperlipidemia in his initial January 2010 claim; however, in a Review of Systems section on the April 2011 VA examination, the Veteran reported current hyperlipidemia.  

Service treatment records reveal no treatment for hyperlipidemia during service.  A list of current complaints in May 2008 did not include hyperlipidemia.  Notably, the April 2011 examiner noted the Veteran's report that the condition had existed for only one year.  Symptoms reported by the Veteran included lightheadedness, headaches, bleeds easily, and chest pain.  There was no treatment and no functional impairment reported.  Moreover, no diagnosis was rendered.  Therefore, hyperlipidemia was not noted in the service treatment records.

Despite the reference to hyperlipidemia for one year, with initial onset after service, to the extent it exists, hyperlipidemia is not a ratable disability.  The term "disability" for VA purposes means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; Allen v. Brown, 7 Vet. App. 439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  

Hyperlipidemia is a laboratory finding and is not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule).  See also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (32nd ed. 2012) at 891 (defining hyperlipidemia as "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on").

While the Veteran has asserted that his hyperlipidemia has resulted in lightheadedness, headaches, easy bleeding, and chest pain, such causal assertions are not capable of lay observation, but require medical knowledge.  Therefore, his assertions are no more than lay speculation.  There is no competent evidence of record suggesting that current hyperlipidemia causes any impairment of earning capacity.  

To the extent that the Veteran asserts that his hyperlipidemia is associated with his diabetes mellitus, the Board emphasizes that a mere clinical finding does not constitute a disability for VA compensation purposes.  Thus, service connection for hyperlipidemia, as a separate ratable disability, distinct from the claimed diabetes, is also not warranted under VA law. In summary, there is no basis to grant service connection for hyperlipidemia for VA compensation purposes as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

Traumatic Brain Injury/Concussion Residuals

The Veteran is seeking service connection for residuals of a claimed traumatic brain injury.  He asserts that he injured his head in a fall from a military vehicle.  

Service treatment records reveal no record of a traumatic brain injury.  While the record shows that the Veteran fell from a vehicle in June 2007, a comprehensive evaluation was conducted in conjunction with that accident, and the resulting injuries were limited to the low back, left shoulder, left knee, and right ankle.  It is reasonable to conclude that all complaints and pertinent findings would be listed in the immediate post-accident evaluation.  This is not simply a recordation of specific complaints, but is a general evaluation conducted to determine the extent and severity of the injuries sustained in the accident.  The specific enumeration of injuries and the absence of any head injury from that enumeration is probative evidence that there was no significant head injury resulting.  

Indeed, in a May 2008 evaluation, the Veteran "denie[d] any Blast-induced or other head traumas; alteration of consciousness/mental state, LOC [loss of consciousness]; posttraumatic amnesia."  He also "denie[d]: headache, dizziness, syncope, seizure-like activity, increased irritability, increased anger, difficulty concentrating, difficulty processing new information."  In response to the question: "Have you had a previous history of a TBI or concussion?" he marked "No."  In response to the question: "Did you have any concussions or closed head injuries during deployment?" he marked "No."  

While he answered "Yes" to a question regarding whether he experienced any of a list of symptoms as a result of an injury during deployment, he circled only "memory problems," and the examiner noted that "SM [service member] states due to age."  Notably, a March 2008 report of behavioral health evaluation assessed his memory as good.  

In addition, the Veteran did not specify any head injury in his initial January 2010 claim.  However, on an October 2010 Iraq & Afghan Post-Deployment Screen, he reported that he had fallen during his deployment and was "dazed, confused or 'seeing stars'," and that afterwards he experienced worsening of headaches and sleep problems.  As a result of the positive screen, he attended a traumatic brain injury secondary consultation several days later.  He reported that, in February 2007, he fell from a military vehicle in helmet/full gear, and hit the vehicle on the way down.  Contrary to the above assertion, he noted there was no loss of consciousness, "no dazed/confused" and no associated symptoms.  The attending physician concluded that there was no event meeting the criteria of altered sensorium, that "vet does not report a history of concussion/head injury," and that second level traumatic brain injury screening was not required, "no event."  

The Veteran also provided a history to a VA in April 2011.  He noted that the onset of complaints was in 2008; however, he reported only a post-military injury, described as a motorcycle accident, hitting three deer, resulting in injuries to the head.  As a result of the injury, he was "dazed and confused/seeing stars and having symptoms of a concussion."  He specifically stated that "he did not sustain any head injuries during service."  The diagnosis was post-concussion syndrome with headaches, numbness, tingling, mood swings, confusion, slowness of thought, problems with attention/concentration, anxiety, depression, memory problems, fatigue, vision problems, restlessness, pain, trouble sleeping, lightheadedness, and erectile dysfunction.  

The injury was classified as a "Diffuse axonal injury."  In regards to where the TBI was sustained, the examiner opined that it was "not during service."  However, in the next sentence, despite having specifically found that there was no service-related traumatic brain injury, the examiner listed current residuals of post-concussive symptoms and tension headaches as "due to the service related TBI."  

The RO sought clarification from a VA clinician; and, in a February 2012 opinion, the VA clinician found that it was less likely as not that the Veteran's post-concussion syndrome/TBI was caused by a fall from a vehicle during service.  The rationale was that the service treatment records did not support a history of a concussion or head injury during service.  The clinician specifically noted that, during the May 2008 interview, the Veteran specifically denied traumatic brain injury, loss of consciousness, concussion, or head injury.  And, on a 2009 summary evaluation for the Medical Evaluation Board, under review of systems, he denied head injury, denied blast injury, or other had traumas, denied alteration of conscious state, and denied loss of consciousness. 

The February 2012 opinion also found that it was less likely as not that the current headaches were due to service.  A similar rationale was provided, in that a review of the service treatment records did not support chronicity of a headache condition during service.  It was noted that a historical report by the Veteran of occasional headaches did not demonstrate chronicity of headaches during service.  There is no evidence of treatment for a headache condition during active duty service.  

The Board finds that the statement in the April 2011 report attributing traumatic brain injury residuals to service is contradicted by the record, including that examiner's own findings set out in the same report.  The only other evidence in favor of the incurrence of a traumatic brain injury in service comes from the Veteran's account.  

Generally, lay evidence is competent with regard to a disease with unique and readily identifiable features that is capable of lay observation.  Barr, 21 Vet. App. at 308-09.  A layperson may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2). 

Here, the Board finds that the incurrence of a head injury and loss of consciousness is an injury that is generally, with some exceptions, capable of lay observation.  A layperson could reliably observe having regained consciousness.  Indeed, the lack of recall for events immediately preceding the resumption of consciousness may itself be probative evidence.  A layperson would also be competent to relate observations made by others during such a period.  In this case, it is not the Veteran's competence to relate a traumatic brain injury that is in question; rather, it is the credibility of his account.  Simply put, he has provided materially inconsistent information regarding the incurrence of a traumatic brain injury in service.  To the extent he has claimed such an injury, he has also specifically denied such an injury.  

The Veteran's account in May 2008, October 2010, and to the April 2011 examiner have the benefit of being consistent with the service treatment records, which do not record any complaint of or treatment for a head injury when he was evaluated following the accident in question.  In contrast, his assertion in the traumatic brain injury initial screen directly conflicts with the service treatment records.  There is no question that the Veteran was, in both instances, competent to relate events as he remembered them.  Thus, his competency is not at issue with regard to recounting the events of service.  

Rather, it is the credibility and accuracy of the Veteran's account on the traumatic brain injury screen, and in connection with the current appeal, which the Board finds is lacking.  The Board is cognizant of possible self-interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

As a preponderance of the evidence is against the incurrence of a head injury in service, there can be no current traumatic brain injury residuals.  Moreover, to the extent the Veteran may have experienced headaches in service, the February 2012 opinion that current headaches were not related to service carries greater probative weight than his assertions to the contrary.  While a headache is capable of lay observation, the association of a current chronic disability manifested by headaches with remote headaches experienced in service requires medical knowledge and is not capable of lay observation.  There is no medical opinion that conflicts with that of the February 2012 VA examiner.  

The Board has also considered whether the Veteran's complaint of headaches may be attributable to a qualifying chronic disability associated with Persian Gulf service.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  However, in this case, the April 2001 examiner provided a current diagnosis of tension headaches and also described headaches associated with sinus infections.  Therefore, as the headaches have been attributed to a known clinical disease, those provisions are not for application in this case.  

Accordingly, in light of the facts found, service connection for traumatic brain injury residuals, to include headaches, is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

Rhinitis/Sinusitis

The Veteran is seeking service connection for rhinitis and sinusitis.  He did not specify rhinitis or sinusitis in his initial January 2010 claim; however, in a Review of Systems section on the April 2011 examination, the Veteran reported current rhinitis/sinusitis.  Under the Additional Conditions section, he noted having rhinitis since 2007 and having constant sinus problems.  

Service treatment records reveal no treatment for sinus or nasal complaints during service.  A list of current complaints in May 2008 did not include rhinitis, or sinusitis.  Therefore, neither rhinitis nor sinusitis were noted in the service treatment records.

After service, a February 2011 complete paranasal sinus series revealed normal development of all paranasal sinuses.  Orbits and osseus structures were intact.  The impression was normal paranasal sinuses.  Therefore, rhinitis and sinusitis were not shown several years after discharge.

The April 2011 examiner noted that no antibiotic treatment was needed for the Veteran's sinus problem, there was no purulent discharge from the nose, no hoarseness of the voice, and no crusting.  The Veteran reported that he did not experience any overall functional impairment from this condition.  On examination, the head was normocephalic and atraumatic.  Examination of the nose revealed no nasal obstruction, no deviated septum, no partial loss of the nose, no partial loss of the ala, no nasal polyps, no scar, and no disfigurement.  There was no rhinitis noted on examination of the nose, and no sinusitis was detected.  The sinus X-ray was noted to be within normal limits.  The examiner found that there was no diagnosis because there was no pathology to render a diagnosis.  

This evidence weighs against the claim as no underlying pathology related to rhinitis or sinusitis is shown.  While the Veteran is competent to report his symptoms, including attacks of sinus, nasal, and allergic-type symptoms, diagnosis of a chronic condition such as rhinitis or sinusitis requires medical knowledge.  In this case, there is no opinion that conflicts with that of the April 2011 examiner.  Therefore, a preponderance of the evidence is against any current chronic disability to account for the sinus and nasal complaints.  

In light of the facts found, i.e., no current disability, service connection for the claimed sinusitis, rhinitis, or other disorder manifested by upper respiratory, nasal, and/or sinus symptoms is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.

Chest Pain/Lung Disorder

The Veteran is seeking service connection for a disability manifested by chest pain and/or a lung disorder, claimed as COPD.  He did not specify chest pain or a lung disorder on his initial January 2010 claim; however, in a Review of Systems section on the April 2011 examination, he reported current angina (described as chest pain) and COPD.  

The Veteran complained of having chest pain since 2007.  Symptoms included angina, shortness of breath, dizziness, syncope attacks, and fatigue.  The symptoms described occurred intermittently, as often as 2-3 times per week, with each occurrence lasting 1 hour.  The number of attacks within the past year was described as more than 20.  He also complained of having COPD for 10 years with coughing and sputum.  He reported that he did not experience any overall functional impairment from this condition.  There were no complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension or chronic respiratory failure with carbon dioxide retention.  

Service treatment records include an April 2008 pulmonary diagnostic study, which addressed only complaints of sleep apnea and restless legs.  An X-ray in early April 2008 revealed no acute cardiopulmonary disease.  An X-ray in June 2009 revealed that the lungs and heart and mediastinum were within normal limits.  A list of complaints in May 2008 did not include chest or respiratory disorders.  Therefore, a respiratory disorder was not noted in the service treatment records.

On examination in April 2011, the Veteran's chest and lungs were clinically normal.  There was no evidence of tenderness on palpation, breath sounds were symmetric, there were no rhonchi, rales, or wheezes, and expiratory phase was within normal limits.  Pulmonary function testing was interpreted as normal.  Examination of the heart did not reveal any evidence of congestive heart failure, cardiomegaly or cor pulmonale.  There was a normal gross inspection of the chest and lungs.  

A stress test was performed in February 2011.  The EKG was within normal limits.  The stress test results did not reveal any ischemic changes or arrhythmias.  The conclusion was a subjectively and objectively negative maximal treadmill exercise stress test.  Stress testing was discontinued as the target heart rate was achieved.  The chest X-ray results were within normal limits.  Regarding the claimed chest pain, there was no diagnosis because there was no pathology to render a diagnosis.  Regarding the claimed COPD, the subjective factors were cough with sputum.  Objectively, there was a normal examination.  A February 2012 opinion was that there was no pathology to support a diagnosis of COPD.  The rationale was that the physical examination was normal.  

While the Veteran is competent to report his symptoms, including attacks of chest pain and respiratory symptoms, the determination of a chronic cardiovascular or respiratory disorder requires medical knowledge which he is not shown to possess.  In this case, there is no competent opinion that conflicts with that of the April 2011 examiner.  Therefore, a preponderance of the evidence is against any current chronic disability to account for chest pain and respiratory complaints.  

In light of the facts found, i.e., no current disability, service connection for a disability manifested by chest pain, and for COPD or other chronic lung disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.

GI Disorder

The Veteran is seeking service connection for upper- and lower-GI disorders.  The claims arise from the Review of Systems section on the April 2011 examination, wherein he reported current heartburn, reflux, or ulcer, and current irritable bowel syndrome.  He complained of having heartburn since 2007, as well as epigastric pain, scapular pain, and reflux and regurgitation of stomach contents.  The symptoms described occurred intermittently, as often as 1-2 x per week, with each occurrence lasting 1 day.  The number of attacks within the past year was more than 20.  He also complained of having IBS since 2008 with symptoms of diarrhea occurring constantly.  He reported diarrhea and a nagging feeling to empty his bowel.  He reported no leakage of stool.  

Service treatment records reveal no complaint of or treatment for a GI disorder.  A list of complaints in May 2008 did not include heartburn or IBS.  Therefore no chronic GI disorder was noted in the service treatment records.

The report of a VA examination in April 2011 reveals no pertinent examination findings for the upper-GI system, and an upper-GI series in March 2011 was interpreted as clinically normal.  The examiner described the subjective factors as pain above the stomach, heartburn, pain behind the breast bone, reflux, and regurgitation of stomach contents.  The objective factors were an abnormal CBC (compete blood count).  However, a February 2012 opinion found that there was no pathology to support a diagnosis of GERD.  The rationale was that there was a normal physical examination and normal upper-GI series.  Regarding the lower-GI system, the rectal examination findings were normal.  There was no diagnosis rendered because the examiner found no pathology to render a diagnosis.  

While the Veteran is competent to report his symptoms, including attacks of upper-and lower-GI symptoms, diagnosis of a chronic disorder such as IBS or GERD, or other chronic GI disability requires medical knowledge which he is not shown to possess.  In this case, there is no competent opinion that conflicts with those in April 2011 and February 2012.  Therefore, a preponderance of the evidence is against any qualifying chronic disability to account for the upper- and lower-GI complaints.  

In light of the facts found, i.e., no current disability, the Board concludes that service connection for the claimed upper- and lower-GI disabilities is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 

CTS, Tinea Cruris, and Hemorrhoids

The Veteran is seeking service connection for CTS, tinea cruris, and hemorrhoids.  As the claims are denied on the same legal basis, they will be discussed together.

The claims arise from the Review of Systems section on the April 2011 examination, wherein he reported CTS for two years, tinea cruris (jock itch) since 2007, and hemorrhoids since 2009.  With CTS, he reported tingling and numbness and weakness of the fingers at both wrists.  With jock itch, he related that symptoms occurred intermittently, as often as 1-2 x per month, with each occurrence lasting 1 week.  The number of attacks within the past year was more than 20.  With hemorrhoids, he reported occasional recurrence with no anal itching, pain, swelling, or perianal discharge. 

Service treatment records reveal no complaint of or treatment for CTS, tinea cruris, or similar skin disease, or for hemorrhoids.  A list of complaints in May 2008 did not include CTS, tinea cruris or jock itch, or hemorrhoids.  Therefore, the claimed disorders were not noted in the service treatment records.

The report of a VA examination in April 2011 reveals no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  Upon neurological examination of the upper extremities, motor function was within normal limits.  Sensory examination to pinprick/pain, touch, position, vibration, and temperature was intact on the right and left.  Reflexes revealed biceps jerk 2+ and triceps jerk 2+.  Brachioradialis on the right was 2+ and the right finger jerk is 2+.  Peripheral nerve involvement was not evident during examination.  There was no overall functional impairment from the condition.  There was no diagnosis because there was no pathology to render a diagnosis.

The April 2011 VA examination also reveals no external hemorrhoids or skin tags.  The rectal examination findings were normal.  There was no diagnosis because there is no pathology to render a diagnosis.  

While the Veteran is competent to report his symptoms, including tingling and numbness in the upper extremities, symptoms of jock itch and hemorrhoids, diagnoses of chronic disorders such as CTS, tinea cruris, and hemorrhoids requires medical knowledge.  In this case, the evidence does not show any of the disorders claimed.  Moreover, there is no competent opinion that conflicts with that of the April 2011 examiner.  Therefore, a preponderance of the evidence is against any current chronic disability to account for the Veteran's symptoms.  

In light of the facts found, i.e., no current disability, the Board concludes that service connection for the claimed disorders is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. 

Elbow and Hip Disabilities

The Veteran is seeking service connection for a bilateral elbow disorder and a bilateral hip disorder.  The claims arise from the Review of Systems section on the April 2011 examination, wherein he reported current bilateral elbow and hip pain since 2007 as a result of a fall from a motor vehicle.  

Service treatment records reveal no complaint of or treatment for an elbow or hip injury.  A list of complaints regarding the Veteran's fall from a motor vehicle in May 2008 did not include elbow or hip complaints.  As discussed above, it is reasonable to assume that all significant complaints and clinical findings would be included on this report, and the absence of such complaints and findings is probative evidence that such complaints and findings did not exist.

The report of a VA examination in April 2011 reveals no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  There was no ankylosis.  A February 2011 X-ray revealed mild to moderate degenerative changes in the elbows.  X-rays were negative for the hips.

A VA opinion of February 2012 reveals that bilateral elbow osteoarthritis and bilateral hip trochanteric bursitis were less likely than not due to the fall from a vehicle during service.  The examiner's rationale was that the service treatment records are silent regarding a bilateral elbow and hip disorders, except for reporting past medical history of "hairline fracture" right elbow in 1988 not associated with active military duty.  

Per review of the service treatment records, the Veteran was evaluated for a variety of medical conditions from December 2007 through May 2009.  During this time, he did not report any elbow or hip pain or other elbow or hip condition.  Serial medical examinations during service did not reveal any elbow or hip abnormalities due to service.  According to the examiner, if the osteoarthritis and trochanteric bursitis were associated with prior trauma, significant injury would be expected to occur at the time of injury.  The service treatment records do not support post traumatic arthritis or bursitis.  

There is no medical opinion that conflicts with that of the February 2012 VA examiner.  While the Veteran is competent to report his observable symptoms, such as elbow and hip pain, he failed to do so at any time during service, despite reporting pain in other joints, and he failed to do so after service while reporting pain in numerous other joints.  

In light of the facts found, i.e., no injury or disease in service, and no relationship between current disabilities of the elbows and hips and service, the Board concludes that service connection for the claimed elbow and hip disabilities is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.

With respect to the claims for respiratory, cardiovascular, GI, neurologic, skin, and joints disorders, the Board has considered whether the Veteran has an undiagnosed illness of the relevant body system.  However, in this case, there is not only lack of applicable diagnoses, but a finding that there is no pathology.  In other words, while there may be subjective symptoms, there are no objective indications of chronic disability.  Therefore, the Board finds that the provisions addressing Gulf War undiagnosed illness do not assist the Veteran in substantiating the claims.  

Further, the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service connection to cases where such in-service disease or injury has resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Plantar Fasciitis with Pes Planus

In February 2012, the RO granted service connection for bilateral plantar fasciitis and pes planus and assigned a noncompensable rating under DC 5276.  In November 2013, the rating was increased to 50 percent under DC 5276, effective October 8, 2013, the date of a VA foot examination which confirmed that the criteria for a 50 percent rating were met.  Thus, a staged rating is in effect during the period on appeal, with a noncompensable rating prior to October 8, 2013, and a 50 percent rating since October 8, 2013.

In determining the applicable diagnostic codes, the Board observes that the conditions diagnosed in this case include not only pes planus and plantar fasciitis, as listed in the grant of service connection, but also include metatarsalgia and hallux valgus (mild or moderate symptoms).  

Pes planus (flatfoot, acquired) is rated under DC 5276 as follows.  For a pronounced condition characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances, a 50 percent rating is for application for bilateral involvement.  For a severe condition characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 30 percent rating is available for bilateral involvement.  For a moderate condition characterized by the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, a 10 percent rating is available for bilateral involvement.  For a mild condition characterized by symptoms that are relieved by built-up shoe or arch supports, a noncompensable rating is for application. 

Metatarsalgia, anterior (Morton's disease), unilateral, or bilateral is assigned a 10 percent rating under DC 5279.  Hallux valgus, unilateral, is assigned a 10 percent rating under DC 5280 for an operated condition with resection of the metatarsal head.  A 10 percent rating is also for application for a severe condition if equivalent to amputation of great toe.  While plantar fasciitis is not specifically listed, foot injuries other than those listed are rated under DC 5284 on the basis of unilateral involvement, and are assigned a 30 percent rating for each foot if severe, and 20 percent rating if moderately severe, and a 10 percent rating if moderate.  A noncompensable rating is for application if less than moderate.  With actual loss of use of the foot, a 40 percent rating is appropriate.  

In light of the findings of the October 2013 examiner that there is no hallux rigidus, hammer toes, weak foot, claw foot (pes cavus), or malunion of, or nonunion of, tarsal or metatarsal bones, no other diagnostic codes for rating foot disabilities are appropriate in this case.  

In an April 2011 VA examination, the Veteran complained of pain in the feet which occurred 1 time per day and each time lasts for 1 hour.  The pain was localized, aching, oppressing, sharp, and cramping, and rated at 8 out of 10.  The pain could be exacerbated by physical activity and stress.  At the time of pain, he could function with medication.  At rest, or while standing or walking, he had pain, stiffness, swelling and fatigue, but no weakness.  He reported that he did not experience any overall functional impairment from this condition.  

Examination of the feet revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy or disturbed circulation.  There was active motion in the metatarsophalangeal joint of the great toes.  Palpation of the plantar surfaces revealed no tenderness.  Alignment of the Achilles tendons was normal while the Veteran was weight bearing and not weight bearing.  There was a slight degree of valgus present in each foot, which could be corrected by manipulation.  Forefoot/midfoot mal-alignment was present to a slight degree, which could be corrected by manipulation.  

There was no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation, or the whole foot everted.  Pes cavus, Morton's metatarsalgia, hammer toes, hallux valgus, and hallux rigidus were not present.  There was no limitation with standing and walking.  The Veteran did not require any type of support with his shoes.  The Veteran's posture was normal and he walked with a normal tandem gait.  Leg lengths were equal.  Examination of the feet did not reveal any signs of abnormal weight bearing, breakdown, callosities, or any unusual shoe wear pattern.  X-ray findings for each foot showed a calcaneal spur.  

In an October 2013 VA examination, the Veteran complained of pain with walking.  He was wearing insoles without which his pain would escalate.  He was frequently having to change insoles to try to keep support "good" and stated he cannot buy "cheap ones" as they do not work well and hold up for even less time.  He was buying new insoles on average every 45 days.  

The Veteran was found to have accentuated pain on use and manipulation of both feet.  There was evidence of swelling, calluses, and extreme tenderness. Symptoms were relieved by arch supports or built-up shoes or orthotics.  He had decreased longitudinal arch height on weight-bearing.  There was objective evidence of marked deformity of the foot (pronation, abduction etc.).  There was marked pronation of both feet which was improved by orthopedic shoes or appliances.  The weight-bearing line fell over or medial to the great toe.  There was no lower extremity deformity other than pes planus, causing alteration of the weight bearing line.  

The Veteran had "inward" bowing of the Achilles tendon (i.e., hind foot valgus, with lateral deviation of the heel), as well as marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation improved by orthopedic shoes or appliances.  The examiner also described bilateral foot pain on palpation of metatarsals, arches, and along the peroneal tendons.  The effect on employment was described as no effect on sedentary work.  Regarding physical work, he could tolerate standing for 15 to 30 minutes without significant pain (surface can make a difference, example concrete escalates pain faster); he could walk a mile at his own pace without significant exacerbations.  As an outcome, he could lift and carry multiple grocery bags into the house, but had found general lifting and carrying resulted in increased foot pain more quickly.  

The Board finds initially that the evidence reveals a significant difference in the type of symptomatology reported by the Veteran and found on examination before and after the current effective date for the 50 percent rating.  Notably, the criteria of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances, do not appear to be present or approximated prior to the October 2013 report.  

Specifically, the April 2011 examiner found that there was not marked pronation, no tenderness, normal alignment, i.e., no inward displacement, of the Achilles tendon, and that the Veteran did not require any type of support with his shoes.  

However, despite what appears to be a change in the type of symptomatology evidence on the two examinations, the Board finds that the degree of symptomatology demonstrated prior to October 8, 2013, was greater than currently evaluated.  Notably, the Veteran's competent report of pain in the feet rated at 8 out of 10, which is exacerbated by physical activity and stress, and pain, stiffness, swelling and fatigue at rest, or while standing or walking suggests symptomatology of a greater degree than contemplated by the noncompensable rating assigned.  

The finding in April 2011 that the Veteran did not experience any overall functional impairment from this condition seems at odds with these reports.  It would appear, notwithstanding the April 2011 examiner's assessment, that he had a significant level of symptomatology at the time of April 2011 examination that would reasonably be expected to have impaired his functionality.  Therefore, while the criteria for a 50 percent rating are not met during this period, the presence of pain during flare-ups rated at 8 out of 10 approximates pain on manipulation and use accentuated, as contemplated for a 30 percent rating.  

Of note, DC 5276 does not employ successive rating criteria.  In other words, it is entirely possible to have all the criteria for a 30 percent rating without having most of the criteria for a 10 percent rating.  The Board must therefore assess how § 4.7 might apply to the claim.  See Wallace v. Shinseki, No. 08-3600, 2010 WL 4351734 (Vet. App. Nov. 2010).  Also, the criteria at DC 5276 are not clearly stated as either conjunctive or disjunctive.  

This is significant because use of the conjunctive 'and' in a statutory provision means that all of the conditions listed in the provision must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991).  Whereas, use of the disjunctive 'or' means that each requirement provides an independent basis to meet the criteria.  In this case, the Board interprets the use of an overall descriptor (i.e., mild, moderate, severe, pronounced) as the true criterion for a particular rating.  The following list of symptoms appears to be examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  In other words, what must be shown for a 30 percent rating is severe flatfoot.  

The symptoms listed after the word 'severe' are examples of what would constitute severe flatfoot.  Although stated in different terms, this is not inconsistent with the holding in Wallace.  Thus, it is not required that all of the manifestations listed must be shown, as long as the underlying criterion is approximated.  In this case, the presence of pain on manipulation and use accentuated is sufficient to demonstrate entitlement to a 30 percent rating prior to October 8, 2013.  

The Board has also considered the applicability of DC 5284 before and after the effective date for the 50 percent rating.  DC 5284 permits separate ratings of 20 percent for unilateral foot injury that is moderately severe, separate ratings of 30 percent, for unilateral foot injury that is severe, and separate ratings of 40 percent for unilateral loss of use.  

In addressing DC 5284, the Board notes a recent decision of the Veterans Court holding that a "severe" disability under DC 5276 is not equivalent to a "severe" disability under DC 5284, and that this difference reflects the VA Secretary's judgment that a severe foot injury under DC 5284 represents a more disabling condition than severe flatfoot under DC 5276.  See Prokarym v. McDonald, ___Vet. App. ___, 2015 WL 1640719 (April 14, 2015) (there is no incongruity in finding appellant's foot disabilities to be "pronounced"-a degree greater than "severe"-under DC 5276, but not "severe" under DC 5284 for the same period because severe bilateral flatfoot is not equivalent to other severe foot injuries.  Any other construction would be to reduce the carefully crafted criteria of DC 5276 to nothing more than a guide for the application of DC 5284). 

The Board finds that, prior to October 8, 2013, the unilateral foot injuries were no worse than moderate under DC 5284, and did not more closely approximate moderately severe impairment than moderate impairment.  The Board acknowledges that the term "moderately severe" is not defined under VA law and appears to have no commonly accepted medical definition.  While the term is used in the ratings for muscle disabilities, it is specifically defined under those regulations.  The Board interprets the term within the context of the entirety of DC 5284.  This code establishes a successive, tiered rating structure.  

Thus, within the context of DC 5284, moderately severe is a level that is more impaired than moderate, and less impaired than severe.  In order to be characterized as moderately severe under DC 5284, there must be features of both moderate foot injury and severe foot injury, which considered together, establishes an intermediate level of impairment.

In applying the clinical findings to the rating schedule, the Board has considered the Veteran's April 2011 estimation of his pain at 8 out of 10 during flare-ups (once per day, lasting for one hour).  He is competent to describe his pain in terms of intensity.  While the flare-ups may be moderately severe when they occur, they are, by his account, relatively infrequent.  By his description of frequency and duration, the Veteran is left with a significant portion of each day where symptomatology is at a decreased level.  

Despite the pain present during flare-ups, the functional impact of the foot disabilities permits a significant degree of activity.  The April 2011 examiner noted that there was no limitation with standing and walking.  The Veteran's posture was normal and he walked with a normal tandem gait.  Leg lengths were equal.  Significantly, examination of the feet did not reveal any signs of abnormal weight bearing, such as breakdown, callosities, or an unusual shoe wear pattern.  This is pertinent to establishing the overall level of impairment, as it takes into account the frequency and duration of flare ups during which the Veteran might alter his weight bearing to accommodate his symptoms.  

The Board acknowledges that flare-ups occurred on a daily basis, lasting for one hour, during this period, and that those flare-ups were associated with pain; however, the Veteran was still able to function during flare-ups with medication.  Thus, despite the presence of flare-ups, the overall impact of the foot disabilities was no more than moderate.  There are no severe characteristics present during this period to raise the overall impairment level to moderately severe.  However, as the Board has found moderate foot injury prior to October 8, 2013, separate 20 percent ratings are warranted under DC 5284.  The rating under DC 5284 represents the greater benefit as compared to a single 30 percent rating also found to be warranted under DC 5276.  As the symptomatology considered under these codes is overlapping, both ratings cannot be assigned.  The Board concludes that, prior to October 8, 2013, separate 20 percent ratings under DC 5284 are warranted.  

Regarding the rating since October 8, 2013, the Board finds that severe foot injuries are not shown.  The Board notes that the term "severe" is not defined under VA regulations.  That term also does not appear to have a generally accepted medical definition.  Therefore, the Board finds that it is appropriate to turn to a general purpose dictionary definition of the term.  See Terry v. Principi, 340 F.3d 1378, 1382-83 (Fed. Cir. 2003) (in the absence of an express definition, words are given their ordinary meaning) (citing Asgrow Seed Co. v. Winterboer, 513 U.S. 179, 187, 115 S. Ct. 788, 130 L. Ed. 2d 682 (1995)).  

The adjective "severe" in the medical context is defined as grave, critical, or extreme.  See The American Heritage Dictionary of Idioms, Retrieved May 26, 2015, Dictionary.com http://dictionary.reference.com/browse/severe.  Other definitions include "very great [or] intense," New Oxford American Dictionary 1599 (3rd ed. 2010), or "of a great degree," Merriam-Webster Dictionary, http://www.merriam-webster.com/dictionary/severe. 

The term "severe" is used throughout the rating schedule, including in DCs 5276 and 5284, to indicate a very great or intense case of the specific listed disability, in order to differentiate between lesser (or sometimes greater) cases of that same disability within the specific diagnostic code.  In contrast to DC 5276, the term "severe" within the context of DC 5284 represents the highest or most extreme level of severity.  The definition "extreme" is therefore appropriate under this code, whereas it would not be appropriate under DC 5276 in light of the higher-still level of "pronounced." 

As noted by the October 2013 examiner, the Veteran could tolerate standing for 15 to 30 minutes without significant pain and could walk a mile at his own pace without significant exacerbations.  While this level of symptomatology causes definite impairment, it is neither extreme nor at the highest level of severity; he still retains significant function regarding his feet.  The Board also finds that the evidence does not suggest, and he has not contended, that he, at any time pertinent to this appeal, has lost the use of either foot as contemplated for separate 40 percent ratings.  

In summation, prior to October 8, 2013, the Veteran's symptomatology would support either a single 30 percent rating under DC 5276 or separate 20 percent ratings under DC 5284.  As the separate ratings represents the greater benefit, the Board finds that application of that code at the 20 percent rating is warranted.  

Since October 8, 2013, the Veteran's foot disabilities have not approximated severe foot injury for application of DC 5284, and the current 50 percent rating is the highest rating available under DC 5276.  Accordingly, to the extent described above, the appeal is granted in part.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.

Ankle Disabilities

In February 2012, the RO granted service connection for right and left Achilles calcaneal tendonitis and assigned noncompensable ratings under DC 5271, effective December 28, 2009 (right) and February 25, 2011 (left).  

Under DC 5270, ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity, warrants a 40 percent rating.  Ankylosis in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 and 10 degrees, warrants a 30 percent rating.  Ankylosis in plantar flexion, less than 30 degrees warrants a 20 percent rating.  Limited motion of the ankle warrants a 20 percent rating if marked, or a 10 percent rating if moderate under DC 5271.  Normal ankle motion for VA purposes is from 0 to 20 degrees on dorsiflexion and from 0 to 45 degrees on plantarflexion.  See 38 C.F.R. § 4.71a, Plate II.

In an April 2011 VA examination, the Veteran complained of weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness, effusion and pain.  There was no heat, redness, locking, deformity, drainage, subluxation or dislocation.  Flare-ups were reported as often as 1 time per day and each time lasting for 1 hour.  The severity of flare ups was 5 out of 10.  The flare-ups were precipitated by physical activity.  During flare-ups he experienced neither functional impairment nor any limitation of motion of the joints.  

He reported difficulty with standing and walking.  There was occasional swelling treated with ice.  He stated his condition, in the prior 12 months, had not resulted in any incapacitation.  Overall functional impairment consisted of being unable to run, stand, or walk for long periods of time.  The Veteran was unable to perform gardening activities and push a lawn mower.  

On examination, posture was normal.  The Veteran walked with a normal tandem gait.  The ankles showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  There was no ankylosis.  Range of motion was within normal limits both initially and after repetition.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

An October 2013 VA examination revealed no significant pain issues with use of inserts which supported his arches and included density foam for his heel.  However, he continued to have restriction of range of motion.  Right ankle plantar flexion was measured to 45 degrees with no objective evidence of painful motion.  Right ankle dorsiflexion was measured to 15 degrees with no objective evidence of painful motion.  Left ankle plantar flexion was measured to 45 degrees with no objective evidence of painful motion.  Left ankle dorsiflexion was measured to 15 degrees with no objective evidence of painful motion.  After 3 repetitions, ranges of motion were the same.  

Muscle strength was 5 out of 5.  There was no laxity or ankylosis.  There was right Achilles tendon thickening at the proximal insertion.  The left Achilles tendon was without thickening.  There was estimated to be no impact on sedentary work.  The impact on physical work was noted to be with repetitive stair walking, ladder climbing, pushing activities-Achilles tends to become aggravated as an outcome so he tended to avoid activity which might result in a flare.  

Thus, the evidence does not show ankylosis in any degree, and limitation of motion appears to be limited to a 5 degree reduction on dorsiflexion of each ankle.  In light of the normal findings for posture and gait, the limited frequency and duration of flares, and the minimal impact on function, there is neither moderate nor marked limitation of ankle motion.  Rather, to the extent it is present at all, limitation of motion is no more than mild.  In the context of the rating criteria for the ankles, mild limitation of motion is noncompensable.   

The Board notes that there is no arthritis present in this case as demonstrated by X-ray in April 2011 showing only an incidental calcaneal spur.  Moreover, the service-connected disability is not a joint disability, but is a tendon disability, i.e., tendonitis.  The grant of service connection is specific to tendonitis and does not encompass arthritis or other joint disability.  Therefore, the provisions of DC 5003 are not for application.  The X-rays also show no evidence of malunion to the os calcis or astragalus on either ankle.  Accordingly, DCs 5272, 5273, and 5274 are not for application.  

In sum, the criteria for a compensable rating under DCs 5270, and 5271 are not met.  As a preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply.  

Knee Disabilities

In February 2012, the RO granted service connection for right and left patellofemoral syndrome and assigned noncompensable ratings under DC 5260, effective February 25, 2011 (right) and December 28, 2009 (left).  In November 2013, the RO assigned an increased rating of 10 percent, effective October 8, 2013, the date of a VA joints examination which confirmed that the criteria for a 10 percent rating were met.  Thus, a staged rating is in effect for each during the period on appeal, with noncompensable ratings prior to October 8, 2013, and 10 percent ratings since October 8, 2013.

Under DC 5260, a 30 percent rating is for application were flexion is limited to 15 degrees, a 20 percent rating is for application where flexion is limited to 30 degrees, a 10 percent rating is for application where flexion is limited to 45 degrees, and a noncompensable rating is for application where flexion limited to 60 degrees.

Under DC 5261, a 50 percent rating is for application where extension is limited to 45 degrees, a 40 percent rating is for application where extension is limited to 30 degrees, a 30 percent rating is for application where extension is limited to 20 degrees, a 20 percent rating is for application where extension is limited to 15 degrees, a 10 percent rating is for application where extension is limited to 10 degrees, and a noncompensable rating is for application where extension is limited to 5 degrees.

In an April 2011 VA examination, the Veteran complained of weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness, effusion and pain.  He indicated he did not experience heat, redness, deformity, drainage, subluxation and dislocation.  He reported experiencing flare-ups as often as 1 time per day and each time lasting for 1 hour.  He rated the severity of flare ups at 5 out of 10.  The flare-ups are precipitated by physical activity and sitting, standing, or walking.  During flare-ups he experiences limited walking, sitting, and standing.  

On examination, the Veteran's posture was normal and he walked with a normal tandem gait.  For ambulation, he required a brace on the left knee.  The right knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  On the left there was tenderness but no subluxation.  There was crepitus in both knees, but there was no ankylosis.  

Range of motion was within normal limits both initially and after repetition.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits.  X-rays were within normal limits.

Based on the normal range of motion of both knees, prior to October 8, 2013, a compensable rating is not warranted under DC 5260 or 5261.  In addition, the normal X-ray findings indicate that the provisions of DC 5003 for arthritis are not applicable during this period.  However, there was painful and limited motion of both knees during this period as demonstrated by the Veteran's account of daily flare-ups causing limited walking, sitting, and standing.  

Therefore, notwithstanding the provisions applicable to arthritis, the general provisions applicable to joint motion establish that he is entitled to a minimum compensable evaluation for limited motion and painful joint motion.  See 38 C.F.R. § 4.59 (It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  Prior to October 8, 2013, a 10 percent rating is for application for each knee.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  In this case, the rating criteria for limitation of motion do not allow for any higher ratings.  The Board will address other potentially applicable diagnostic codes below.  

Pertinent to the period since October 8, 2013, the report of a VA examination in October 2013 reveals reports of daily knee pain worsened by steps and climbing activities and walking on hard surfaces.  The Veteran could not run due to his knees and other service-connected conditions.  Weather changes also increased pain, especially cold and fast incoming storms.  Flare-ups occurred once per week with symptoms rated at 7 out of 10.  Duration was not specified.  During flare ups, he could not tolerate walking of any significant distance.  

Range of motion on the right knee reveals flexion to 130 degree with onset of pain at 120 degrees.  After 3 repetitions, flexion was still 130 degrees.  Extension was full with no objective evidence of painful motion.  Left knee flexion to 130 degrees with onset of pain at 90 degrees.  After 3 repetitions, flexion was still to 130 degrees.  Extension was full with no objective evidence of painful motion.  

Functional loss was described as incoordination and disturbance of locomotion on the left knee, and painful motion on both knees.  Muscle strength was 5 out of 5 on flexion and extension of both knees.  Tests of anterior instability, posterior instability, and medial/lateral instability were normal for both knees.  There was no evidence or history of subluxation or dislocation of either knee.  The examiner noted that the Veteran had not had any meniscal conditions or surgical procedures for meniscal conditions.  

X-rays from October 2008 revealed that a possible tiny intra-articular loose body may be present within the tibiofemoral joint space of the right knee.  Current X-rays of the right knee showed no acute fracture or dislocation.  The osseous structures and articular spaces appear relatively well maintained.  A tiny, 2 mm calcific/osseous density projecting just superior to the lateral tibial spine was thought to represent an intra-articular loose body.  There also appeared to be some mild spurring of the medial facet of patella.  No joint effusion was evident.  The overlying soft tissues of right knee region were unremarkable.  

The left knee also exhibited no acute fracture or dislocation.  The osseous structures and articular spaces of the left knee also appeared relatively well-maintained, with only minimal sharpening of tibial spines to suggest very early degenerative arthritis.  There was no joint effusion.  Overlying soft tissues of the left knee region were unremarkable.  Impact on sedentary work was described as: with prolonged sitting, knees get stiff and achy and when starting to walk, often has to pause and first steps are frequently antalgic.  

Thus, in no instance was there measured range of flexion that was limited to 45 degrees.  Accordingly, a compensable rating is not warranted for the right knee on the basis of limitation of flexion under DC 5260.  Measurements of extension have also been normal.  Therefore, a compensable rating is not warranted under DC 5261.  As noted above, the 10 percent rating assigned is due to painful motion that is not otherwise compensable under these codes.  

DC 5256 applies to ankylosis, which is defined as the "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting Stedman's Medical Dictionary 87 (25th ed. 1990)).  There is no suggestion in any of the clinical findings that there is a fixation or bony union of the right knee and the demonstrated range of motion is probative evidence against any such finding.  As there is no finding consistent with ankylosis and as significant range of motion has always been demonstrated, a rating under DC 5256 is also not warranted.  

DC 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that code, a 30 percent rating is for application where subluxation or lateral instability is severe.  A 20 percent rating is for application where subluxation or lateral instability is moderate.  A 10 percent rating is for application where subluxation or lateral instability is slight.  

VA law has long established that a rating under DC 5257 does not contemplate limitation of motion, including due to pain.  It also does not contemplate symptoms of arthritis.  The rating schedule has been interpreted as contemplating the assignment of separate ratings for the knee where the appropriate symptomatology is shown.  In this case, tests for lateral instability and subluxation have been entirely negative.  Therefore, a separate rating under DC 5257 is not warranted.  

DC 5258 rates on the basis of dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  A 20 percent rating is the only rating available.  DC 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  

Here, despite the Veteran's report to the April 2011 VA examiner that he experiences locking, clinical testing has not demonstrated any locking, and the October 2013 examiner specifically noted that there is no history of any meniscal conditions.  His description of locking is completely unexplained and unaccompanied by examples or descriptions of symptomatology, such as frequency or joint effusion.  Therefore, the clinical testing described above is more probative as to the existence of true locking as contemplated under DC 5258.  There is also no evidence or assertion of dislocation or removal of the semilunar cartilage.  The criteria for a rating under DCs 5258 or 5259 are not met.

DC 5262 rates on the basis of malunion or nonunion of the fibula and tibia, conditions which are neither shown nor alleged in this case.  DC 5263 rates on the basis of genu recurvatum, a condition which is neither shown nor alleged in this case.  Accordingly, these codes are not appropriate.

To summarize, separate 10 percent ratings are warranted for painful motion of each knee prior to October 8, 2013; however, a rating in excess of 10 percent is not warranted for either knee during any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.

Shoulder Disabilities

In February 2012, the RO granted service connection for right shoulder arthritis with subacromial bursitis and left shoulder arthritis status post rotator cuff repair, and assigned a combined rating of 10 percent under DC 5003, effective December 28, 2009.  In November 2013, the RO discontinued the combined rating and assigned separate ratings of 10 percent for each shoulder, effective October 8, 2013, the date of a VA joints examination which confirmed that the criteria for separate 10 percent ratings were met.  Thus, a staged rating is in effect for each during the period on appeal, with a combined 10 percent rating prior to October 8, 2013, and separate 10 percent ratings since October 8, 2013. 

Disability ratings for the shoulder distinguish between whether the disabled shoulder is associated with the major or minor extremity.  In other words, for a right-handed individual, the right shoulder is the major shoulder, the left shoulder is the minor shoulder.  In some cases, a lower rating is assigned for the minor shoulder.  The Veteran's left shoulder is his major shoulder per his account to the October 2013 examiner that "Fortunately I am left handed."  

Under DC 5201, limitation of motion of the arm (shoulder joint) is assigned a 40 percent rating for the major arm (30 for minor arm) where motion is limited to a point 25 degrees from the side.  A 30 percent rating is assigned to the major arm (20 minor) where motion is limited midway between the side and shoulder level.  A 20 percent rating is warranted for either arm where motion is limited at shoulder level.  The measurement at "the side" is established in the rating schedule as 0 degrees, and the measurement at "shoulder level" is established as 90 degrees from "the side."  See 38 C.F.R. § 4.71a, Plate I.  The Board thus extrapolates that the point midway between the side and shoulder level would be 45 degrees.  

For other types of impairment of the humerus, an 80 percent rating is for assignment for the major arm (70 minor) for loss of head of the humerus (flail shoulder).  A 60 percent rating is for assignment for the major arm (50 minor) for nonunion of the humerus (false flail joint).  A 50 percent rating is for assignment for the major arm (40 minor) for fibrous union of the humerus.  For recurrent dislocation at the scapulohumeral joint, a 30 percent rating is available for the major arm (20 minor) with frequent episodes and guarding of all arm movements.  A 20 percent rating is available for either arm with infrequent episodes of dislocation, and guarding of movement only at shoulder level.  For malunion of the scapulohumeral joint, a 30 percent rating is available for the major arm (20 minor) with marked deformity.  A 20 percent rating is available for either arm with moderate deformity.  See 38 C.F.R. § 4.71a, DC 5202.  

Under DC 5203, for impairment of the clavicle or scapula, a 20 percent rating is available for either arm for dislocation of the clavicle or scapula, or for nonunion of the clavicle or scapula with loose movement.  A 10 percent rating is available for either arm on the basis of nonunion of the clavicle or scapula without loose movement or malunion.

In an April 2011 VA examination, the Veteran complained of weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness, effusion and pain.  He indicated that he did not experience heat, redness, locking, deformity, drainage, subluxation, and dislocation.  He reported experiencing flare-ups as often as 1 time per day and each time lasting for 1 hour.  The severity level was 5 out of 10.  During the flare-ups he experiences limited ability to lift and pain while sleeping.  

The Veteran reported a rotator cuff repair at VA in 2008.  He did not experience any residual symptoms.  He stated his condition in the past 12 months had not resulted in any incapacitation.  Overall functional impairment was described as a limited ability to lift and reach objects.  He was able to brush his teeth, take a shower, vacuum, drive a car, cook, climb stairs, dress himself, take out the trash, walk, and shop.  He was unable to perform gardening activities and push a lawn mower.  

Examination showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  There was no ankylosis of any shoulder articulation.  Range of motion of both shoulders was within normal limits initially, and after repetitions.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

In an October 2013 VA examination, the Veteran complained of more pain and motion on the right side, which was more significant than the left.  He reported that, since he underwent left shoulder surgery and physical therapy, he had improved status (as compared to prior to surgical intervention).  He believed that, in general, his left shoulder was better than his right.  Range of motion was described as functionally "good" (not full, but more than sufficient for daily activities).  

The Veteran reported mild left shoulder pain, routinely but intermittently.  Right shoulder pain was daily and would wake him from sleep and sometimes prevent him from going to sleep.  Lifting and carrying with his right shoulder would worsen the pain.  Flares in the right shoulder would occur 2-3 times per week and last one hour.  These were rated at 8 out of 10.  During flares, he would tend to cradle his arm to his body.  Left shoulder flares would occur once per month and last for 20-30 minutes.  These were rated at 5 out of 10, and did not prevent activities, although he noted that he may choose to avoid activities during flares.  

Right shoulder flexion was measured from 0 to 140 degrees with onset of pain at 130 degrees.  Abduction was from 0 to 130 degrees with onset of pain at 100 degrees.  After 3 repetitions right shoulder flexion was to 130 degrees, right shoulder abduction was to 130 degrees.  With repetitions, there was increased pain response and very audible repetitious cracking and popping and some grinding sounds.  

Left shoulder flexion was measured from 0 to 175 degrees with onset of pain at 165 degrees.  Abduction was measured from 0 to 170 degrees with onset of pain at 170 degrees.  After 3 repetitions, left shoulder flexion was to 175 degrees, left shoulder abduction was 170 degrees.  Pain was found to not limit functional ability of either shoulder.  The examiner opined that it would be speculation to determine what degrees would be decreased during a flare.  

Functional loss was described as less movement than normal for both shoulders, weakened movement of the right shoulder, incoordination, impaired ability to execute skilled movements smoothly of the right shoulder, and pain on movement of the right shoulder.  Muscle strength was rated at 4 out of 5 on abduction and flexion of the right shoulder.  Muscle strength of the left shoulder was rated at 5 out of 5.  Tests for impingement of the rotator cuff were positive for the right shoulder only.  However, testing for subscapularis tendinopathy or tear was positive for both shoulders.  There was no history of recurrent dislocation.  Testing for instability was negative for both shoulders.  

In assessing the impact on sedentary work, the examiner described no significant issues for the left shoulder.  For the right shoulder, the Veteran would have to avoid overhead work.  The impact on physical work was described for the left shoulder as the ability to do most activities, but may have some pain issues; and, with frequent lifting and carrying, can have a flare up.  For the right shoulder, he was limited to work with range of motion as established which worsened with flares.  He could tolerate carrying 10 to 15 pounds, but could not tolerate lifting and carrying away from his body or overhead.  He could not work greater than shoulder height, and could do no frequent repetitious motions with the left shoulder.

The Board finds initially that it can discern no authority under the rating schedule to assign a combined rating for both shoulders, as was done in this case.  The rating schedule clearly contemplates that major joints such as the shoulders are to be rated separately, except under specific conditions (such as rheumatoid arthritis) which are not present here.  Such separate ratings may result in a noncompensable rating for one major joint and a compensable rating for the other major joint; however, there appears to be no authority to combine the rating in such circumstances.  Such combination makes it virtually impossible to explain why a certain rating is warranted and yet other ratings are not warranted.  The Board will therefore treat the right and left shoulder separately for all periods on appeal.  

Based on descriptions of essentially normal range of motion of both shoulders prior to October 8, 2013, the Board finds that a compensable rating is not warranted for either shoulder on the basis of measured limitation of motion, nor is a compensable rating warranted under any of the other codes directly pertinent to the shoulder joint.  There are no descriptions of impairment of the humerus (loss of head of the humerus, nonunion of the humerus, fibrous union of the humerus, recurrent dislocation, infrequent episodes of dislocation, malunion with deformity) or of impairment of the clavicle or scapula.  

While during flare-ups, the Veteran experienced a limited ability to lift, in light of the frequency and during of these flares, i.e. 1 time per day and each time lasting for 1 hour, and the finding that the condition had not resulted in any incapacitation, it would appear that a compensable rating is not contemplated under the diagnostic codes pertinent to the shoulder.  

However, the Board notes that a February 2011 X-ray report confirms degenerative changes (arthritis) of the right shoulder joint.  The left shoulder was pertinently normal.  Under the provisions of DC 5003, with X-ray evidence of arthritis and painful motion of the right shoulder, a 10 percent rating is warranted prior to October 8, 2013.  

While the February 2011 X-ray report was normal with respect to the left shoulder, and while the April 2011 VA examiner did not diagnose arthritis of the left shoulder, the Board observes that the grant of service connection for the left shoulder disorder specifically encompasses "left shoulder arthritis."  Notwithstanding the lack of evidence of arthritis during this period, the issues before the Board do not include severance of service connection for arthritis of the left shoulder, which has clearly been granted by the RO.  Accordingly, the first criterion for assignment of a 10 percent rating for the left shoulder under DC 5003 is met.  

Regarding the second criterion, the April 2011 VA examiner reported that the Veteran complained of weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness, effusion, and pain.  He also reported flare-ups once per day for one hour during which his symptom severity was 5 out of 10.  During such flares he experiences a limited ability to lift.  Notably, the examiner did not specify which shoulder was affected by the above symptoms, and the RO did not request any clarification on this crucial question.  

Therefore, the Board must either remand the issue for additional development or resolve any ambiguity on this question in favor of the claim.  The Board will do the latter.  As both criteria for a 10 percent rating are met for the left shoulder, the Board finds that a separation rating of 10 percent is warranted for the left shoulder prior to October 8, 2013.  

While separate ratings are warranted under the provisions of DC 5003, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  In other words, a noncompensable disability under DCs such as 5201 is a prerequisite for compensation under the second or third parts of DC 5003: only when arthritic pain does not cause limitation of motion, or causes a limitation of motion that does not rise to a compensable level, will a 10 percent rating under DC 5003 be appropriate.  As discussed above, there is no functional impairment that is compensable under the rating schedule.  Therefore, a rating in excess of the separate 10 percent ratings assigned under DC 5003 is not warranted.  

Since October 8, 2013, there are no descriptions of impairment of the humerus (loss of head of the humerus, nonunion of the humerus, fibrous union of the humerus, recurrent dislocation, infrequent episodes of dislocation, malunion with deformity) or of impairment of the clavicle or scapula.  While the range of motion measurements are more constrained than prior to October 8, 2013, even after repetitive movements, they still exceed the criteria for any compensable rating under DC 5201.  However, the Board acknowledges that the measurement of 100 degrees at onset of painful motion on abduction, after repetitions, certainly approaches the 90 degree criterion.

While the examiner was unable to speculate as to additional limitation of motion during flares, the Veteran did provide a description for additional impairment during flares in his right shoulder that, during such flares, he would tend to cradle his arm to his body.  This would imply very little residual function.  However, such flares were said to be relatively infrequent (2-3 times per week) and of relatively short duration (one hour).  

In balancing the lack of explicit entitlement to a compensable rating under DC 5201 against the occurrence of flares of the extent, frequency and duration reported by the Veteran, and keeping in mind the 100 degree onset of pain after repetition of abduction, the Board finds that the criteria for a 20 percent rating for the right shoulder are more nearly approximated than the criteria for a 10 percent rating.  However, with specific reference to the limited frequency and duration of the flares, and the fact that 100 degrees of abduction still exceeds the 90 degree limitation required for a 20 percent rating, the Board finds that no rating higher than 20 percent is warranted.  

For the left shoulder, flares were said to occur once per month and to last for 20-30 minutes.  These were rated at 5 out of 10, and did not prevent activities.  Accordingly, the Board finds that the criteria for a 20 percent (or higher) rating under DC 5201 are not more nearly approximated than those for the current 10 percent rating under DC 5003.  

To summarize, since October 8, 2013, a 20 percent rating is warranted for the right shoulder.  Prior to October 8, 2013, separate 10 percent ratings are warranted for arthritis with painful motion of each shoulder.  A rating higher than 10 percent is not warranted for the left shoulder during any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.

Psychiatric Disability

[start here]

The appeal as to this issue arises from a claim of entitlement to service connection for posttraumatic stress disorder (VA Form 21-4138 dated September 28, 2011), which was received at the RO on September 30, 2011.  In a February 2012 rating decision, the RO granted service connection for major depressive disorder and assigned a rating of 50 percent under DC 9434, effective September 30, 2011, the date of receipt of the service connection claim.  

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

The Board finds that, prior to October 29, 2013, the criteria for a 70 percent rating is more nearly approximated than are the criteria for a 50 percent rating.  This is in light of findings on the November 2011 VA examination demonstrating symptomatology of the type and degree as contemplated for a 70 percent rating.  

The Board notes initially that the November 2011 VA examiner assigned a GAF score of 45.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

The Board also notes that the November 2011 examiner identified symptoms of spatial disorientation and unprovoked irritability with periods of violence.  These are symptoms of the type and degree listed under the 70 percent criteria.  

Also significant, the November 2011 VA examiner found that the Veteran's communication was grossly impaired.  This represents symptomatology of the type and degree contemplated for a 100 percent rating.  

The example of impaired communication was that the Veteran was unable to give examples of "intrusive thoughts," and he had some difficulty understanding questions.  For instance, when asked whether he had difficulty falling asleep or staying asleep, he said, "I just can't sleep."  To get specific information required a series of yes/no questions.  The Veteran also showed impaired attention and/or focus.  He arrived one hour late for his appointment, having to stop for directions several times.  He spoke with the examiner on the phone twice before he arrived as the examiner tried to help orient him.  In conversation, he seemed unable to tell the examiner the street name of where he was or where he wanted to go.  He stopped to ask for help several times on the way while driving within just a few miles of the office for nearly an hour.  Thought processes were also impaired as he had confusion and had difficulty understanding directions. 

In light of these findings, the Board concludes that the Veteran's disability picture during this period is more serious than is contemplated by the 50 percent criteria.  Accordingly, the Board concludes that a 70 percent rating is warranted.  

In light of the finding of grossly impaired communication, the Board has considered whether a 100 percent rating is warranted.  However, the Board must weigh all of the evidence and cannot limit its determination to this single symptom.  Weighing against a finding of total occupational and social impairment are findings of the November 2011 VA examiner that the severity Veteran's symptomatology is no more than moderate in degree, and a finding that the Veteran's symptomatology most closely approximates the criteria for a 50 percent rating, and specifically that total occupational and social impairment is not shown.  

The Veteran reported problems with memory and concentration in November 2011.  He also reported problems with a depressed mood, i.e., "I get in a mood where I don't want to be around nobody."  Regarding memory and mood, he also reported "sometimes I forget to eat, and sometimes I find myself crying.  I don't know why."  He noted feeling "very depressed" and having a loss of appetite (says he has lost 40 pounds since being home).  He reported sleeping problems, social withdrawal, feeling worthless (i.e. "less than a man" because his wife was supporting them financially).  In addition to the symptoms noted above, the November 2011 examiner noted that symptoms also include depressed mood, chronic sleep impairment (difficulty sleeping through the night), and mild memory loss, such as forgetting names, directions or recent events.  

None of the symptomatology reported suggests total occupational and social impairment.  Regarding violence, the Veteran reported that he has hit someone only once.  He reported that it happened the previous summer with someone he knows well.  He does not indicate a history of suicide attempts.  Moreover, on examination, orientation was within normal limits, appearance and hygiene were appropriate, behavior was appropriate, speech was within normal limits, panic attacks were absent, there was no suspiciousness present, there was no report of a history of delusions, and at the time of examination, there was no delusion observed, there was no report of a history of hallucinations, and at the time of examination, there was no hallucination observed, and obsessive-compulsive behavior was absent.

While affect and mood were consistent with a depressed mood, and the Veteran appeared depressed with his head hanging down, such symptomatology is consistent with all rating levels at 50 percent and above and does not suggest total occupational and social impairment.  The examiner specifically found that judgment was not impaired, abstract thinking was normal, and memory was only moderately impaired.  

Also directly pertinent to occupational and social impairment, at the time of the November 2011 examination, the Veteran had been married for 26 years.  He was getting along fine with his siblings.  He had not been employed since leaving the military; however, he reported that his unemployment was not due, primarily, to the effects of a mental condition.  He had not had any legal problems.  

In sum, while a 70 percent rating is warranted prior to October 29, 2013, a 100 percent rating is not warranted.  

In considering the period since October 29, 2013, the Board observes that the Veteran's symptomatology appears to have improved significantly.  Notably, the October 2013 VA examiner found that the diagnosis of depression NOS seemed more appropriate as distinct episodes of major depression since November 2011 were not documented, although symptoms of anxiety and depression not sufficient to represent a major depressive episode had been intermittently reported.  The examiner assigned a GAF score of 64, which is consistent with mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran reported ongoing symptoms of depressed mood, anxiety, and irritability.  The examiner noted that the Veteran had been doing well without any psychiatric medication for the past 2-3 months.  He had few psychiatric symptoms (e.g. residual irritability and anxiety); however, review of the records indicates psychiatric complaints are present at times.  Symptoms most closely resembled occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  These are the criteria for a 10 percent rating and do not suggest entitlement to any higher rating.  

Regarding social impairment, the Veteran was noted to be living with his wife of 30 years and maintaining contact with his siblings.  Daily activities included going to the gym and working out, meeting with his cousin-a fellow veteran, watching TV, going to the park or shopping, doing chores at home (vacuuming and washing the dishes), and eating dinner with his wife.  The Veteran was taking care of the yard maintenance at home.  Regarding his wife, according to the Veteran "we get along well, we don't argue much; she walks away and gives me my space, when I need it."  The Veteran enjoys spending time with his wife on weekends.  They might go to a movie theater or go out to eat.  They also might see family and attend family functions together.  They attend church three times per week where the Veteran was serving as an usher.  He also goes fishing by himself once per month.  

The Veteran was found to be oriented x 3; his mood was neutral, and his affect was full and congruent.  Speech had regular rate, amount, rhythm, and volume.  There were no homicidal or suicidal ideations, no active hallucinations, and no frank delusions or obsessions.  Thought processes were logical and goal directed.  Memory, attention and concentration were grossly intact, as was abstract thinking (proverb interpretation).  Insight and judgment were good. 

In sum, since October 29, 2013, the type and degree of symptomatology consistent with a rating higher than 50 percent are not met.  The evidence does not establish occupational and social impairment with deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  The evidence does not establish total occupational and social impairment.  Accordingly, while a 70 percent rating is warranted prior to October 29, 2013, a rating in excess of 50 percent is not warranted since October 29, 2013.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

All the Veteran's psychiatric symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, DC 9411, specifically provides for ratings based on a combination of history and clinical findings.  The Veteran's symptoms of irritability, social withdrawal, depressed mood, anxiety, sleep impairment, and memory loss are specifically included in the rating schedule, which specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected psychiatric disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Regarding the service-connected musculoskeletal disabilities, which are manifested by signs and symptoms such as pain, stiffness, fatigability, and lack of endurance, which impairs his ability to stand and walk, and perform overhead activities, these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the feet, ankles, knees, and shoulders provide ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking and performing overhead activities.  In short, there is nothing exceptional or unusual about the Veteran's musculoskeletal disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.
 
The Veteran has not expressly raised the matter of entitlement to an extraschedular ratings.  His contentions have been limited to those discussed above, i.e., that his service-connected disabilities are more severe than is reflected by the assigned ratings.  

In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). 

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in February 2010, September 2011, and October 2011 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

Regarding the duty to assist, the Board has found that the claim of entitlement to service connection for hyperlipidemia lacks legal merit.  Therefore, the VCAA need not be considered because the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

Regarding the other claims, in the January 2010 claim, the Veteran stated that all of his treatment to date had come in the military.  Subsequently, he identified treatment from VA.  The RO has obtained pertinent medical records including the available service treatment records, VA outpatient treatment reports, and records provided by the Social Security Administration.  The RO certified that it had made attempts to obtain records from the Veteran's period of ACDUTRA, and that further attempts were not warranted.  

The RO has also obtained a thorough medical examination regarding the service connection claims, as well as medical opinions.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The RO has obtained thorough medical examinations to evaluate the service-connected disabilities as well.  The Veteran has made no specific allegations as to the inadequacy of any examination.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance is necessary.


ORDER

Service connection for hyperlipidemia is denied.

Service connection for traumatic brain injury is denied.

Service connection for a qualifying chronic upper-respiratory disorder is denied.

Service connection for a qualifying chronic sinus disorder is denied.

Service connection for a qualifying chronic disability manifested by chest pain is denied.

Service connection for a qualifying chronic lung disorder is denied.

Service connection for a qualifying chronic upper-GI disorder is denied.

Service connection for a qualifying chronic lower-GI disorder is denied.

Service connection for hemorrhoids is denied.

Service connection for a qualifying chronic right upper extremity neurological disorder, to include CTS, is denied.

Service connection for a qualifying chronic left upper extremity neurological disorder, to include CTS, is denied.

Service connection for a qualifying chronic skin disorder of the groin is denied.

Service connection for a qualifying chronic right elbow disorder is denied.

Service connection for a qualifying chronic left elbow disorder is denied.

Service connection for a qualifying chronic right hip disorder is denied.

Service connection for a qualifying chronic left hip disorder is denied.

Prior to October 8, 2013, a separate rating of 20 percent (in place of the combined rating), but not higher, for right plantar fasciitis with pes planus, is granted.  

Prior to October 8, 2013, a separate rating of 20 percent (in place of the combined rating), but not higher, for left plantar fasciitis with pes planus, is granted.  

Since October 8, 2013, a combined rating in excess of 50 percent, or separate ratings exceeding 50 percent when combined, for bilateral plantar fasciitis with pes planus, is denied. 

A rating for right Achilles calcaneal tendonitis in excess ofnoncompensable is denied. 

A rating for left Achilles calcaneal tendonitis in excess of 0 percent is denied. 

Prior to October 8, 2013, a 10 percent rating, but not higher, for right patellofemoral syndrome is granted.  

Since October 8, 2013, a rating in excess of 10 percent for right patellofemoral syndrome is denied. 

Prior to October 8, 2013, a 10 percent rating, but not higher, for left patellofemoral syndrome is granted.  

Since October 8, 2013, a rating in excess of 10 percent for left patellofemoral syndrome is denied. 

Prior to October 8, 2013, a separate rating (in place of the combined rating) for a right shoulder disorder of 10 percent, but not higher, is granted.  

Prior to October 8, 2013, a separate rating (in place of the combined rating) for a left shoulder disorder of 10 percent, but not higher, is granted.  

Since October 8, 2013, a rating for a right shoulder disorder of 20 percent, but not higher, is granted.

Since October 8, 2013, a rating for a left shoulder disorder in excess of 10 percent is denied.

Prior to October 29, 2013, a rating for major depressive disorder of 70 percent, but not higher, is granted. 

Since October 29, 2013, a rating in excess of 50 percent for major depressive disorder is denied. 


REMAND

The Board has granted increased ratings for the bilateral foot disabilities prior to October 8, 2013, for the bilateral knee disabilities prior to October 8, 2013, for the bilateral shoulder disabilities prior to October 8, 2013, for the right shoulder disorder since October 8, 2013, and for major depressive disorder prior to October 29, 2013.  The combined ratings equal 100 percent since September 30, 2011.  This leaves the period commencing the day after discharge from active duty (December 28, 2009-the claim was received January 28, 2010, within one year of discharge) to September 30, 2011, during which the combined rating is less than 100 percent.  

As the combined schedular rating is 70 percent or greater during this period, the schedular criteria for TDIU are met; therefore, extraschedular referral is not at issue.  

After implementing the increased ratings granted above, the issue of TDIU entitlement from December 28, 2009 to September 30, 2011 should be adjudicated.  

Accordingly, the claim is REMANDED for the following action:

After implementing the increased ratings, adjudicate the issue of entitlement to TDIU from December 28, 2009 to September 30, 2011.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The issue must be afforded expeditious treatment.  The law requires that claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


